ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
G.W. Peoples Contracting Co., Inc.            ) ASBCA No. 62063-ADR
                                              )
Under Contract No. FQ14103                    )

APPEARANCES FOR THE APPELLANT:                   Andrew N. Cook, Esq.
                                                 Christopher C. Vandervoort, Esq.
                                                 Amy Conant Hoang, Esq.
                                                  K & L Gates LLP
                                                  Washington, DC

APPEARANCES FOR THE AUTHORITY:                   Jon B. Crocker, Esq.
                                                  Chief Counsel, Contracts
                                                 Washington Metropolitan Area
                                                  Transit Authority
                                                  Washington, DC

                                                 Attison L. Barnes, III, Esq.
                                                 Christopher M. Mills, Esq.
                                                  Wiley Rein LLP
                                                  Washington, DC

                             ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice. Each
party shall bear its own fees and costs.

      Dated: May 11, 2021




                                           CHRISTOPHER M. MCNULTY
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62063-ADR, Appeal of G.W.
Peoples Contracting Co., Inc., rendered in conformance with the Board’s Charter.

      Dated: May 12, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2